    Case 3:20-cv-03417-K Document 1 Filed 11/16/20               Page 1 of 18 PageID 1



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JVANNE RHODES,                                 )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )       Case No. 3:20-cv-3417
                                               )
DAVIS, DAVIS & ASSOCIATES LLC and              )
and KEVIN T. DAVIS, an individual,             )
                                               )
       Defendants.                             )

                                PLAINTIFF’S COMPLAINT

       Plaintiff, JVANNE RHODES (“Plaintiff”), through her attorney, Agruss Law Firm, LLC,

alleges the following against Defendants, DAVIS, DAVIS & ASSOCIATES LLC (“DDA”) and

KEVIN T. DAVIS, an individual (“Mr. Davis”) (collectively “Defendants”):

                                     INTRODUCTION

   1. Counts I and II of Plaintiff’s Complaint are based on the Fair Debt Collection Practices

       Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

   2. Counts III and IV of Plaintiff’s Complaint are based on the Texas Debt Collection Act,

       Tex. Fin. Code Ann. § 392, et al. (“TDCA”).

                              JURISDICTION AND VENUE

   3. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367 and 15 U.S.C. § 1692k

       and 15 U.S.C. § 1693(m).

   4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

       actions may be brought and heard before “any appropriate United States district court

       without regard to the amount in controversy.”


                                               1
 Case 3:20-cv-03417-K Document 1 Filed 11/16/20                  Page 2 of 18 PageID 2



5. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state claims

   contained within.

6. Venue and personal jurisdiction in this District are proper because Defendants do or

   transact business within this District, and a material portion of the events at issue occurred

   in this District.

                                          PARTIES

7. Plaintiff is a natural person residing in the City of Dallas, Dallas County, State of Texas.

8. Plaintiff is a consumer as that term is defined by the FDCPA and TDCA.

9. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and TDCA.

10. Defendants are debt collectors as that term is defined by the FDCPA and TDCA.

11. DDA is a Florida limited liability company with its principal place of business at 6316 San

   Juan Ave, Suite 15B, Jacksonville, Duval County, Florida 32210.

12. DDA collects alleged delinquent debts from consumers.

13. DDA transacts business in this District and throughout the United States.

14. Mr. Davis is the owner, organizer, registered agent, authorized signer, and/or managing

   member of DDA.

15. At all times material to this Complaint, acting alone or in concert with others, Mr. Davis

   has formulated, directed, controlled, had the authority to control, or participated in the acts

   and practices of DDA, including the acts and practices set forth in this Complaint.

16. Mr. Davis has used titles such as owner and manager of DDA, has uploaded information

   from debt portfolios into computer systems used by DDA’s collectors, has hired and fired

   DDA’s employees or agents, has given instructions to DDA’s collectors about their debt

   collection calls with consumers, and has been a signatory on DDA’s bank accounts.

                                              2
 Case 3:20-cv-03417-K Document 1 Filed 11/16/20                   Page 3 of 18 PageID 3



17. Mr. Davis resides at 371 Clark St, Jacksonville, Duval County, Florida 32234.

18. Mr. Davis, in connection with the matters alleged in this Complaint, transacts business in

    this District and throughout the United States.

19. Within the last year, Defendants attempted to collect a consumer debt from Plaintiff.

20. Defendants’ business includes, but is not limited to, collecting on unpaid, outstanding

    account balances.

21. The principal purpose of Defendants’ business is the collection of debts allegedly owed to

    third parties.

22. Defendants regularly collect, or attempt to collect, debts allegedly owed to third parties.

23. During the course of their attempts to collect debts allegedly owed to third parties,

    Defendants send to alleged debtors bills, statements, and/or other correspondence, via the

    mail and/or electronic mail, and initiate contact with alleged debtors via various means of

    telecommunication, such as by telephone and facsimile.

24. Defendants acted through their agents, employees, officers, members, directors, heirs,

    successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                               FACTUAL ALLEGATIONS

25. Defendants are attempting to collect an alleged consumer debt from Plaintiff allegedly

    owed to MyCashNow. See Exhibit A.

26. The alleged debt at issue arises from transactions for personal, family, and household

    purposes.

27. If the debt is owed at all, the statute of limitations has passed.

28. On or about November 7, 2020, Defendants began placing calls to Plaintiff on Plaintiff’s

    telephone at xxx-xxx-5587, in an attempt to collect the alleged debt.

                                               3
 Case 3:20-cv-03417-K Document 1 Filed 11/16/20                Page 4 of 18 PageID 4



29. On or about November 7, 2020, Defendants left the following voicemail message for

   Plaintiff on Plaintiff’s telephone:

       a. “[inaudible 00:00:00] There's a file in our office that requires your immediate
          attention or that of your attorney of record. Please contact the office at 941-933-
          1347 to speak with an associate. Thank you.”

30. The telephone number 941-933-1347 belongs to Defendants.

31. Defendants are or should be familiar with the FDCPA and TDCA.

32. Defendants know or should know the FDCPA and TDCA require a debt collector to

   disclose the caller’s identity when communicating with a consumer.

33. Defendants know or should know the FDCPA and TDCA require a debt collector to

   disclose that the communication is from a debt collector and is an attempt to collect a debt

   when communicating with a consumer.

34. On or about November 12, 2020 at 9:07a.m., Defendants sent an e-mail to Plaintiff in an

   attempt to collect the alleged debt from Plaintiff:

       a. From: Davis, Davis & Associates <donotreply@simplicitycollect.com>
          Date: Thu, Nov 12, 2020 at 9:07 AM
          Subject: Document from Davis, Davis & Associates
          To: <JJR20300@gmail.com>

          Dear Jvanne Rhodes,

          Please find "Final Notification of Debt" document attached.

          *THIS IS A NOTICE FROM A DEBT COLLECTOR- ANYTHING LEARNED
          WILL BE USED FOR THE COLLECTION OF A DEBT.*

          The information contained in this communication is confidential, may be
          attorney-client privileged, may constitute inside information, and is intended only
          for the use of the addressee. It is the property of Davis, Davis & Associates . Any
          unauthorized use, disclosure or copying of this communication or any part thereof
          is strictly prohibited and may be unlawful. If you received this communication in
          error, please notify us immediately by return email or by email to
          customerservice@davisdavisassociates.com, and destroy this communication and
          all copies thereof, including all attachments. This email is covered by the
                                             4
 Case 3:20-cv-03417-K Document 1 Filed 11/16/20                   Page 5 of 18 PageID 5



           Electronic Communications Privacy Act, 18 U.S.C. sections 2510 - 1521 and is
           legally privileged.

35. Attached to the aforementioned e-mail message was a debt collection letter from

   Defendants dated November 12, 2020. See Exhibit A.

36. In Defendants’ debt collection letter dated November 12, 2020:

       a. Defendants threatened to report Plaintiff’s alleged debt to Plaintiff’s credit report;

       b. Defendants threatened to take legal action against Plaintiff;

       c. Defendants demanded immediate payment in full from Plaintiff; and

       d. Defendants falsely represented that Plaintiff would be liable for collection costs

           incurred with taking legal action against Plaintiff.

37. Defendants never disclosed to Plaintiff that the statute of limitations has passed on the

   alleged debt owed.

38. Defendants never sent an initial collection notice to Plaintiff containing the following

   notices:

       a. A statement that unless the consumer, within thirty days after receipt of the notice,

           disputes the validity of the debt, or any portion thereof, the debt will be assumed

           to be valid by the debt collector;

       b. A statement that if the consumer notifies the debt collector in writing within the

           thirty-day   period   that   the debt, or   any   portion   thereof,   is   disputed,

           the debt collector will obtain verification of the debt or a copy of a judgment

           against the consumer and a copy of such verification or judgment will be mailed

           to the consumer by the debt collector; and




                                                5
 Case 3:20-cv-03417-K Document 1 Filed 11/16/20                    Page 6 of 18 PageID 6



       c. A statement that, upon the consumer’s written request within the thirty-day period,

             the debt collector will provide the consumer with the name and address of the

             original creditor, if different from the current creditor.

39. Defendants withheld required notices about the Plaintiff’s right to dispute the debt within

   30 days and receive written verification of the debt.

40. The natural consequences of Defendants’ statements and actions was to produce an

   unpleasant and/or hostile situation between Defendants and Plaintiff.

41. The natural consequences of Defendants’ statements and actions was to cause Plaintiff

   mental distress.

42. Defendants’ misrepresentations, threats, omissions, abuse, and harassment lead Plaintiff

   to reasonably believe that she was going to be sued by Defendants.

43. Defendants’ misrepresentations, threats, omissions, abuse, and harassment lead Plaintiff

   to reasonably believe that Defendants would negatively credit report on Plaintiff’s credit

   report.

44. Defendants acted with intent to annoy and harass Plaintiff.

45. To date, Defendants have not taken legal action against Plaintiff.

46. To date, Defendants have not reported on Plaintiff’s credit report.

                            COUNT I
     DDA VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

47. Plaintiff repeats and re-alleges paragraphs one (1) through forty-six (46) of Plaintiff’s

   Complaint as the allegations in Count I of Plaintiff’s Complaint.

48. DDA violated the FDCPA based on the following:

       a. DDA violated § 1692d(6) of the FDCPA by placing a call to Plaintiff without

             meaningful disclosure of the caller’s identity, when DDA left a voicemail message
                                                6
Case 3:20-cv-03417-K Document 1 Filed 11/16/20                 Page 7 of 18 PageID 7



        for Plaintiff and did not disclose the communication is from Davis, Davis &

        Associates;

     b. DDA violated § 1692e(3) of the FDCPA by falsely representing or implicating

        DDA was an attorney and that the communication was from an attorney, when

        DDA left a voicemail message for Plaintiff and when DDA sent a debt collection

        letter to Plaintiff threatening to take legal action against Plaintiff;

     c. DDA violated § 1692e(5) of the FDCPA by threatening to take any action that

        cannot legally be taken or that is not intended to be taken, when DDA threatened

        to take legal action against Plaintiff when DDA could not legally take such action

        because the statute of limitations has passed and when DDA threatened to report

        the alleged debt to Plaintiff’s credit report when DDA did not intend to take such

        action;

     d. DDA violated § 1692e(10) of the FDCPA by using any false, deceptive, or

        misleading representation or means in connection with the collection of any debt,

        when DDA used threats or fear to persuade Plaintiff into paying the alleged debt,

        when DDA attempted to collect a time-barred debt from Plaintiff without

        disclosing to Plaintiff that the debt was past the statute of limitations and when

        DDA demanded immediate payment from Plaintiff in an effort to coerce Plaintiff

        into making a payment on a time-barred debt and, in effect, revive the statute of

        limitations;

     e. DDA violated § 1692e(11) of the FDCPA by failing to disclose that the

        communication is from a debt collector, with none of the exceptions of this

        subsection being applicable, when DDA left a voicemail message for Plaintiff and

                                            7
    Case 3:20-cv-03417-K Document 1 Filed 11/16/20               Page 8 of 18 PageID 8



              did not disclose that the communication is from a debt collector and in an attempt

              to collect a debt;

          f. DDA violated § 1692g(a) of the FDCPA by failing to provide Plaintiff with notice

              of the alleged debt pursuant to § 1692g(a);

          g. DDA violated § 1692g(b) of the FDCPA by engaging in collection activities and

              communication during the time period prescribed in § 1692g(a) and (b) that

              overshadowed or was inconsistent with the disclosure of the consumer’s right to

              dispute the debt, when DDA demanded immediate payment from Plaintiff; and

          h. DDA violated § 1692(f) of the FDCPA by using fair or unconscionable means in

              connection with the collection of an alleged debt, when DDA engaged in the

              foregoing conduct.

      WHEREFORE, Plaintiff, JVANNE RHODES, respectfully requests judgment be entered

against Defendant, DAVIS, DAVIS & ASSOCIATES LLC, for the following:

   49. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692k;

   50. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

      15 U.S.C. § 1692k; and

   51. Any other relief that this Honorable Court deems appropriate.

                             COUNT II
    MR. DAVIS VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

   52. Plaintiff repeats and re-alleges paragraphs one (1) through forty-six (46) of Plaintiff’s

      Complaint as the allegations in Count II of Plaintiff’s Complaint.

   53. Mr. Davis violated the FDCPA based on the following:

          a. Mr. Davis violated § 1692d(6) of the FDCPA by placing a call to Plaintiff without
                                               8
Case 3:20-cv-03417-K Document 1 Filed 11/16/20                 Page 9 of 18 PageID 9



        meaningful disclosure of the caller’s identity, when Mr. Davis left a voicemail

        message for Plaintiff and did not disclose the communication is from Davis, Davis

        & Associates;

     b. Mr. Davis violated § 1692e(3) of the FDCPA by falsely representing or implicating

        Mr. Davis was an attorney and that the communication was from an attorney, when

        Mr. Davis left a voicemail message for Plaintiff and when Mr. Davis sent a debt

        collection letter to Plaintiff threatening to take legal action against Plaintiff;

     c. Mr. Davis violated § 1692e(5) of the FDCPA by threatening to take any action that

        cannot legally be taken or that is not intended to be taken, when Mr. Davis

        threatened to take legal action against Plaintiff when Mr. Davis could not legally

        take such action because the statute of limitations has passed and when Mr. Davis

        threatened to report the alleged debt to Plaintiff’s credit report when Mr. Davis did

        not intend to take such action;

     d. Mr. Davis violated § 1692e(10) of the FDCPA by using any false, deceptive, or

        misleading representation or means in connection with the collection of any debt,

        when Mr. Davis used threats or fear to persuade Plaintiff into paying the alleged

        debt, when Mr. Davis attempted to collect a time-barred debt from Plaintiff without

        disclosing to Plaintiff that the debt was past the statute of limitations and when Mr.

        Davis demanded immediate payment from Plaintiff in an effort to coerce Plaintiff

        into making a payment on a time-barred debt and, in effect, revive the statute of

        limitations;

     e. Mr. Davis violated § 1692e(11) of the FDCPA by failing to disclose that the

        communication is from a debt collector, with none of the exceptions of this

                                            9
   Case 3:20-cv-03417-K Document 1 Filed 11/16/20                  Page 10 of 18 PageID 10



              subsection being applicable, when Mr. Davis left a voicemail message for Plaintiff

              and did not disclose that the communication is from a debt collector and in an

              attempt to collect a debt;

          f. Mr. Davis violated § 1692g(a) of the FDCPA by failing to provide Plaintiff with

              notice of the alleged debt pursuant to § 1692g(a);

          g. Mr. Davis violated § 1692g(b) of the FDCPA by engaging in collection activities

              and communication during the time period prescribed in § 1692g(a) and (b) that

              overshadowed or was inconsistent with the disclosure of the consumer’s right to

              dispute the debt, when Mr. Davis demanded immediate payment from Plaintiff;

              and

          h. Mr. Davis violated § 1692(f) of the FDCPA by using fair or unconscionable means

              in connection with the collection of an alleged debt, when Mr. Davis engaged in

              the foregoing conduct.

       WHEREFORE, Plaintiff, JVANNE RHODES, respectfully requests judgment be entered

against Defendant, KEVIN T. DAVIS, an individual, for the following:

   54. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

       U.S.C. § 1692k;

   55. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

       15 U.S.C. § 1692k; and

   56. Any other relief that this Honorable Court deems appropriate.

                                COUNT III
               DDA VIOLATED THE TEXAS DEBT COLLECTION ACT

   57. Plaintiff repeats and re-alleges paragraphs one (1) through forty-six (46) of Plaintiff’s

       Complaint as the allegations in Count III of Plaintiff’s Complaint.
                                               10
Case 3:20-cv-03417-K Document 1 Filed 11/16/20                Page 11 of 18 PageID 11



58. DDA violated the TDCA based on the following:

      a. DDA violated Tex. Fin. Code § 392.301(a)(8) by threatening to take an action

          prohibited by law, when DDA threatened to take legal action against Plaintiff when

          DDA could not legally take such action because the statute of limitations has

          passed;

      b. DDA violated Tex. Fin. Code § 392.302(1) by using profane or obscene language

          or language intended to abuse unreasonable the hearer or reader, when DDA used

          threats or fear to persuade Plaintiff into paying the alleged debt;

      c. DDA violated Tex. Fin. Code § 392.302(2) by placing telephone calls without

          disclosing the name of the individual making the call and with the intent to annoy,

          harass, or threaten a person at the called number, when DDA left a voicemail

          message for Plaintiff and did not disclose the communication is from Davis, Davis

          & Associates;

      d. DDA violated Tex. Fin. Code § 392.303(2) by collecting or attempting to collect

          interest or a charge, fee, or expense incidental to the obligation unless the interest

          or incidental charge, fee, or expense is expressly authorized by the agreement

          creating the obligation or legally chargeable to the consumer, when DDA falsely

          represented that Plaintiff would be liable for collection costs incurred with taking

          legal action against Plaintiff;

      e. DDA violated Tex. Fin. Code § 392.304(5)(A) by failing to disclose the

          communication is an attempt to collect a debt and that any information will be used

          for that purpose, when DDA left a voicemail message for Plaintiff and did not

          disclose that the communication is from a debt collector and in an attempt to collect

                                            11
Case 3:20-cv-03417-K Document 1 Filed 11/16/20               Page 12 of 18 PageID 12



         a debt;

      f. DDA violated Tex. Fin. Code § 392.304(8) by misrepresenting the character,

         extent, or amount of a consumer debt, or misrepresenting the consumer debt's

         status in a judicial or governmental proceeding, when DDA threatened to take legal

         action against Plaintiff when DDA could not legally take such action;

      g. DDA violated Tex. Fin. Code § 392.304(12) by representing that a consumer debt

         may be increased by the addition of attorney's fees, investigation fees, service fees,

         or other charges if a written contract or statute does not authorize the additional

         fees or charges, when DDA falsely represented that Plaintiff would be liable for

         collection costs incurred with taking legal action against Plaintiff;

      h. DDA violated Tex. Fin. Code § 392.304(14) by representing falsely the status or

         nature of the services rendered by the debt collector or the debt collector's business,

         when DDA falsely held itself out to be a law firm;

      i. DDA violated Tex. Fin. Code § 392.304(16) by using a communication that

         purports to be from an attorney or law firm if it is not, when DDA falsely held

         itself out to be a law firm;

      j. DDA violated Tex. Fin. Code § 392.304(17) by representing that a consumer debt

         is being collected by an attorney if it is not, when DDA falsely held itself out to be

         a law firm; and

      k. DDA violated Tex. Fin. Code § 392.304(18) by using any other false

         representation or deceptive means to collect a debt or obtain information

         concerning a consumer, when DDA used threats or fear to persuade Plaintiff into

         paying the alleged debt, when DDA attempted to collect a time-barred debt from

                                           12
  Case 3:20-cv-03417-K Document 1 Filed 11/16/20                Page 13 of 18 PageID 13



              Plaintiff without disclosing to Plaintiff that the debt was past the statute of

              limitations and when DDA demanded immediate payment from Plaintiff in an

              effort to coerce Plaintiff into making a payment on a time-barred debt and, in

              effect, revive the statute of limitations.

      WHEREFORE, Plaintiff, JVANNE RHODES, respectfully requests judgment be entered

against Defendant, DAVIS, DAVIS & ASSOCIATES LLC, for the following:

   59. For statutory damages provided and pursuant to Tex. Fin. Code Ann. § 392.403 and/or Tex.

      Bus. & Com. Code § 17.50(d);

   60. For attorneys’ fees, costs and disbursements;

   61. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1); and

   62. For any such other and further relief, as well as further costs, expenses and disbursements

      of this action, as this Court may deem just and proper.

                               COUNT IV
           MR. DAVIS VIOLATED THE TEXAS DEBT COLLECTION ACT

   63. Plaintiff repeats and re-alleges paragraphs one (1) through forty-six (46) of Plaintiff’s

      Complaint as the allegations in Count IV of Plaintiff’s Complaint.

   64. Mr. Davis violated the TDCA based on the following:

          a. Mr. Davis violated Tex. Fin. Code § 392.301(a)(8) by threatening to take an action

              prohibited by law, when Mr. Davis threatened to take legal action against Plaintiff

              when Mr. Davis could not legally take such action because the statute of limitations

              has passed;

          b. Mr. Davis violated Tex. Fin. Code § 392.302(1) by using profane or obscene

              language or language intended to abuse unreasonable the hearer or reader, when

              Mr. Davis used threats or fear to persuade Plaintiff into paying the alleged debt;
                                                 13
Case 3:20-cv-03417-K Document 1 Filed 11/16/20               Page 14 of 18 PageID 14



      c. Mr. Davis violated Tex. Fin. Code § 392.302(2) by placing telephone calls without

         disclosing the name of the individual making the call and with the intent to annoy,

         harass, or threaten a person at the called number, when Mr. Davis left a voicemail

         message for Plaintiff and did not disclose the communication is from Davis, Davis

         & Associates;

      d. Mr. Davis violated Tex. Fin. Code § 392.303(2) by collecting or attempting to

         collect interest or a charge, fee, or expense incidental to the obligation unless the

         interest or incidental charge, fee, or expense is expressly authorized by the

         agreement creating the obligation or legally chargeable to the consumer, when Mr.

         Davis falsely represented that Plaintiff would be liable for collection costs incurred

         with taking legal action against Plaintiff;

      e. Mr. Davis violated Tex. Fin. Code § 392.304(5)(A) by failing to disclose the

         communication is an attempt to collect a debt and that any information will be used

         for that purpose, when Mr. Davis left a voicemail message for Plaintiff and did not

         disclose that the communication is from a debt collector and in an attempt to collect

         a debt;

      f. Mr. Davis violated Tex. Fin. Code § 392.304(8) by misrepresenting the character,

         extent, or amount of a consumer debt, or misrepresenting the consumer debt's

         status in a judicial or governmental proceeding, when Mr. Davis threatened to take

         legal action against Plaintiff when Mr. Davis could not legally take such action;

      g. Mr. Davis violated Tex. Fin. Code § 392.304(12) by representing that a consumer

         debt may be increased by the addition of attorney's fees, investigation fees, service

         fees, or other charges if a written contract or statute does not authorize the

                                           14
   Case 3:20-cv-03417-K Document 1 Filed 11/16/20                 Page 15 of 18 PageID 15



              additional fees or charges, when Mr. Davis falsely represented that Plaintiff would

              be liable for collection costs incurred with taking legal action against Plaintiff;

          h. Mr. Davis violated Tex. Fin. Code § 392.304(14) by representing falsely the status

              or nature of the services rendered by the debt collector or the debt collector's

              business, when Mr. Davis falsely held itself out to be a law firm;

          i. Mr. Davis violated Tex. Fin. Code § 392.304(16) by using a communication that

              purports to be from an attorney or law firm if it is not, when Mr. Davis falsely held

              itself out to be a law firm;

          j. Mr. Davis violated Tex. Fin. Code § 392.304(17) by representing that a consumer

              debt is being collected by an attorney if it is not, when Mr. Davis falsely held itself

              out to be a law firm; and

          k. Mr. Davis violated Tex. Fin. Code § 392.304(18) by using any other false

              representation or deceptive means to collect a debt or obtain information

              concerning a consumer, when Mr. Davis used threats or fear to persuade Plaintiff

              into paying the alleged debt, when Mr. Davis attempted to collect a time-barred

              debt from Plaintiff without disclosing to Plaintiff that the debt was past the statute

              of limitations and when Mr. Davis demanded immediate payment from Plaintiff in

              an effort to coerce Plaintiff into making a payment on a time-barred debt and, in

              effect, revive the statute of limitations.

      WHEREFORE, Plaintiff, JVANNE RHODES, respectfully requests judgment be entered

against Defendant, KEVIN T. DAVIS, for the following:

   65. For statutory damages provided and pursuant to Tex. Fin. Code Ann. § 392.403 and/or Tex.

      Bus. & Com. Code § 17.50(d);

                                                 15
  Case 3:20-cv-03417-K Document 1 Filed 11/16/20               Page 16 of 18 PageID 16



  66. For attorneys’ fees, costs and disbursements;

  67. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1); and

  68. For any such other and further relief, as well as further costs, expenses and disbursements

     of this action, as this Court may deem just and proper.



DATED: November 16, 2020                              RESPECTFULLY SUBMITTED,


                                           By:_/s/ Michael S. Agruss
                                                  Michael S. Agruss
                                                  IL SBN: 6281600
                                                  Agruss Law Firm, LLC
                                                  4809 N. Ravenswood Ave., Suite 419
                                                  Chicago, IL 60640
                                                  Tel: 312-224-4695
                                                  Fax: 312-253-4451
                                                  michael@agrusslawfirm.com
                                                  Attorney for Plaintiff




                                              16
Case 3:20-cv-03417-K Document 1 Filed 11/16/20   Page 17 of 18 PageID 17




                       EXHIBIT A




                                  17
Case 3:20-cv-03417-K Document 1 Filed 11/16/20   Page 18 of 18 PageID 18
